DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/13/2020.
Claims 1-30 are pending of which claims 1, 19, 29 and 30 are the base independent claims.
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
disclosure related” and Applicant’s abstract should comply with what is detailed in MPEP 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-4, 6, 9, 18-25, 28 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867).
(see 2, Discussion, if the PCELL fails/RLF in PCell), a resource in a secondary cell associated with a base station (BS) (see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group); and communicating control signaling with the BS using the resource in the secondary cell(see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group, where PUCCH SCELL configured to offload the uplink load for ACK/NACK and CSI feedback as control signaling) as a response to the link failure of the primary cell (see 2, Discussion, if the PCELL fails/RLF in PCell). 
Regarding claim 2, Huawei discloses wherein the resource in the secondary cell is a physical uplink control channel resource(see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group, where PUCCH SCELL configured to offload the uplink load for ACK/NACK and CIS feedback as control signaling). 
due to or language, only one of them is being considered) receiving the control signaling(see 2, Discussion, PUCCH SCELL configured to offload the uplink load for ACK/NACK and CIS feedback as control signaling). 
Regarding claim 4, 21, Huawei discloses wherein the control signaling is of a same type as prior control signaling, and the method further comprising: communicating the prior control signaling with the BS using the primary cell (see 2, Discussion, uplink feedback feeback for pcell…are carried in PCELL). 
Regarding claim 6, Huawei discloses identifying the link failure (see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group, thus identify link failure). 
Regarding claim 7, 25, Huawei discloses wherein the control signaling is included in an acknowledgement (ACK) communication, a negative acknowledgement (NACK) communication, a physical downlink control channel (PDCCH) communication, a physical uplink control channel (PUCCH) communication, or (due to or language, only one of them is being considered) a physical uplink shared channel (PUSCH) communication(see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group, where PUCCH SCELL configured to offload the uplink load for ACK/NACK and CSI feedback as control signaling).
Regarding claim 9, 22, 28 Huawei discloses wherein identifying the resource in the secondary cell comprises: determining the resource in the secondary cell based at least in part on receiving an indication of the resource in the secondary cell from the BS or(due or language, only one of them is being configured) based at least in part on a stored configuration (see 2, Discussion, PUCCH SCELL could be configured to offload the uplink load for ACK/NACK, thus determine  configured PUCCH in the SCELL, see 2, Discussion, if the PCELL fails/RLF in PCell). 
Regarding claim 12, 23,  Huawei discloses transmitting other signaling on the secondary cell to report the link failure of the primary cell (see 2, Discussion, when the RLF occurs in PCELL, the UE could report the failure to network by the available cell(s) as secondary cell). 
Regarding claim 18, 24, Huawei discloses wherein the link failure of the primary cell is one of a radio link failure or a beam failure(see 2, Discussion, when the RLF occurs in PCELL). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) and further in view of Futaki et al (US 2016/0262149).
Regarding claim 5, as discussed above, although Huawei discloses PCELL and SCELL (see 2, Discussion), Huawei does not explicitly show the use of “the BS is associated with the secondary cell, and wherein the primary cell is associated with a different BS” as required by present claimed invention.  However, including “the BS is associated with the secondary cell, and wherein the primary cell is associated with a different BS” would have been obvious to one having ordinary skill in the art as evidenced by Futaki’149.
see fig.2-3, 6-7, 9, 12, see para.0124, which discusses plurality of cells (PCELL 110 and SCELL 120) served by different eNbs(MeNB 11 and SeNB 12)).
In view of the above, having the system of Huawei and then given the well-established teaching of Futaki’149, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “the BS is associated with the secondary cell, and wherein the primary cell is associated with a different BS” as taught by Futaki’149, since Futaki’149 stated in para.0020+ that such a modification would provide an improvement in control of an access stratum when dual connectivity involving a bearer split is performed.
Claims 8, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) and further in view of Lee et al (US 2017/0222763).
Regarding claim 8, 26, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback (see 2, Discussion), Huawei does 
In particular, in the same field of endeavor, Lee’763 teaches the use of the ACK communication or NACK communication is a response to a secondary cell physical downlink shared channel (PDSCH) communication (see para.0116, which discusses transmit ACK/NACK for PDSCH…of the FDD scell, see at leas fig.14-15).
In view of the above, having the system of Huawei and then given the well-established teaching of Futaki’149, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention.
Claim 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) and further in view of Anh et al (US 2013/0195063).
Regarding claim 10, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “communicating the control signaling as a response to other signaling from the BS” as required by present claimed invention.  However, including “communicating the control signaling as a response to other signaling from the BS” would have been obvious to one having ordinary skill in the art as evidenced by Anh’063.
In particular, in the same field of endeavor, Anh’063 teaches the use of the communicating the control signaling as a response to other signaling from the BS (see para.0004, which discusses a communication apparatus configured with a plurality of cells in a wireless communication…receiving at least one of the one or more PDCCH as other signaling…generating a response information as control signaling of the one or more PDCCH…, see claim 1).
before the effective filling date of the claimed invention to modify the system of Huawei to include “communicating the control signaling as a response to other signaling from the BS” as taught by Anh’063, since Anh’063stated in para.0012+ that such a modification would provide a system that can efficiently transmit control information in a wireless communication system, efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information.
Regarding claim 11, Huawei discloses wherein the other signaling is at least one(due to at least one, only one of them is being considered) of: downlink data associated with the primary cell, control signaling associated with the primary cell, downlink data associated with the secondary cell, or other control signaling associated with the secondary cell(see 2, Discussion, PUCCH SCELL configured to offload the uplink load for ACK/NACK and CIS feedback as control signaling). 
Regarding claim 13, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of 
In particular, in the same field of endeavor, Anh’063 teaches the use of the receiving other signaling to trigger the control signaling of a physical downlink control channel (PDCCH) on the secondary cell (see para.0004, which discusses a communication apparatus configured with a plurality of cells in a wireless communication…receiving at least one of the one or more PDCCH as other signaling…generating a response information as control signaling of the one or more PDCCH…, see claim 1, 8-13).
In view of the above, having the system of Huawei and then given the well-established teaching of Anh’063, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “receiving other signaling to trigger the control signaling of a physical downlink control channel (PDCCH) on the secondary cell” as taught by Anh’063, since Anh’063stated in para.0012+ that such a modification would provide a system that can efficiently transmit control .
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) and further in view of Chen (US 2021/0014104) .
Regarding claim 14, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “performing a beam failure recovery procedure in the primary cell after the link failure of the primary cell” as required by present claimed invention.  However, including “performing a beam failure recovery procedure in the primary cell after the link failure of the primary cell” would have been obvious to one having ordinary skill in the art as evidenced by Chen’104.
In particular, in the same field of endeavor, Chen’104 teaches the use of the performing a beam failure recovery procedure in the primary cell (see para.0062, which discusses beam failure recovery is being performed in the PCell) after the link failure of the primary cell (see para.0062, which discusses beam failure recovery is being performed in the PCell if a beam failure occurs in the PCELL).
In view of the above, having the system of Huawei and then given the well-established teaching of Chen’104, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “performing a beam failure recovery procedure in the primary cell after the link failure of the primary cell” as taught by Chen’104, since Chen’104 stated in para.0003+ that such a modification would provide a system that does not have poor performance of processing beam failure.
Regarding claim 15, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “requesting, in the secondary cell, to trigger the beam failure recovery procedure; and communicating one or more other beam failure recovery procedure messages in the primary cell” as required by present claimed invention.  However, including “requesting, in the secondary cell, to trigger the beam failure recovery procedure; and communicating one or more other beam failure recovery procedure messages in the primary cell” would have been obvious to one having ordinary skill in the art as evidenced by Chen’104.
see para.0104, which discusses performing in the SCELL a beam failure recovery for the PCell, which discusses includes transmitting in the SCELL a preamble corresponding to a PCell candidate beam, thus requesting in the SCELL); and communicating one or (due or language, only one of them is being considered) more other beam failure recovery procedure messages in the primary cell(see para.0035, which discusses report to an upper layer the beam failure occurring in the first cell, communicate at least one message, see para.0087).
In view of the above, having the system of Huawei and then given the well-established teaching of Chen’104, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “requesting, in the secondary cell, to trigger the beam failure recovery procedure; and communicating one or more other beam failure recovery procedure messages in the primary cell” as taught by Chen’104, since Chen’104 .
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) and further in view of LG (Tittle: Supplementary SRB in MCG failure for LTE-NR interworking, 3GPP TSG-RAN WG2 #97, Athens, Greece, 13-17 February 2017, R2-1701634) .
Regarding claim 16, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “switching from using the secondary cell for communication to using the primary cell for communication” as required by present claimed invention.  However, including “switching from using the secondary cell for communication to using the primary cell for communication” would have been obvious to one having ordinary skill in the art as evidenced by LG.
In particular, in the same field of endeavor, LG teaches the use of the switching from using the secondary cell for communication to using the primary cell for communication (see fig.2 & see page, UE may still performs connection reestablishment procedure for MCG. When RRC connection is successful, UE resumes SRB1…while suspending S-RB. So after RRC connection re-establishment in MCG, UE switches to normal SRB from SRB…).
LG, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “switching from using the secondary cell for communication to using the primary cell for communication” as taught by LG, since LG stated in INTRO+ that such a modification would minimize interruption times can be achieved by improving reliability of RRC-level connectivity.
Regarding claim 17, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “, wherein the UE is configured to switch to using the primary cell for subsequent control signaling based at least in part on at least one of: recovery of the primary cell, receipt of signaling from the BS, or elapse of a threshold period of time” as required by present claimed invention.  However, including “, wherein the UE is configured to switch to using the primary cell for subsequent control signaling based at least in part on at least one of: recovery of the primary cell, receipt of signaling from the BS, or elapse of a threshold period of time” would have been obvious to one having ordinary skill in the art as evidenced by LG.
In particular, in the same field of endeavor, LG teaches the use of , wherein the UE is configured to switch to using the primary cell for subsequent control see fig.2 & see page, UE may still performs connection reestablishment procedure for MCG. When RRC connection is successful, UE resumes SRB1…while suspending S-RB. So after RRC connection re-establishment in MCG, UE switches to normal SRB from SRB…, thus RRC connection re-establishment is indicative based on receipt of signaling from MCG).
In view of the above, having the system of Huawei and then given the well-established teaching of LG, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “switching from using the secondary cell for communication to using the primary cell for communication” as taught by LG, since LG stated in INTRO+ that such a modification would minimize interruption times can be achieved by improving reliability of RRC-level connectivity.


Claim 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) and further in view of Lee et al (US 2017/0222763).
(see 2, Discussion, if the PCELL fails/RLF in PCell), a resource in a secondary cell associated with a base station (BS) (see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group); and communicating control signaling with the BS using the resource in the secondary cell(see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group, where PUCCH SCELL configured to offload the uplink load for ACK/NACK and CSI feedback as control signaling) as a response to the link failure of the primary cell (see 2, Discussion, if the PCELL fails/RLF in PCell). 
As discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback (see 2, Discussion), Huawei does not explicitly show the use of “processor couple to memory” as required by present claimed invention.  However, including “processor couple to memory” would have been obvious to one having ordinary skill in the art as evidenced by Lee’763.
In particular, in the same field of endeavor, Lee’763 teaches the use of the processor couple to memory (see fig.17, 112 and 114; 122 and 124.
before the effective filling date of the claimed invention to modify the system of Huawei to include “processor couple to memory” as taught by Futaki’149, since Futaki’149 stated in para.0019+ that such a modification would provide a system to efficiently use a sized limited soft buffer.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474